Sherwood, J.
The petition in this case is for a mandamus to compel the respondents, who are the president and board of trustees of the village of Portland, to comply with his request to approve his liquor bond, tendered by him to them for that purpose. The board, which consists of the president *309and six trustees, had previously fixed the penalty in this class of bonds at the sum of six thousand dollars. The petition shows that on the 28th day of April, 1884, he presented a bond to said board in due form and for the necessary amount, signed by himself and two sureties. Each of them made affidavit that he was worth $6000 over and above all indebtedness and exemptions from sale on execution, and all liability on other similar bonds, and the petitioner avers that said sureties were well worth more than $6000 each over and above all liabilities and exemptions mentioned; that the board laid the petition on the table, taking no other action thereon, and adjourned; that on the evening of the 2d day of May following, the board again held a regularly called meeting, and all were present; that the petitioner with his bondsmen attended this meeting, prepared to answer all questions as to their financial responsibility, but none were asked; that said bond was taken from the table and by a unanimous vote it was disapproved, and the action so taken duly recorded; that no reason was assigned by the board for the disapproval.
And the petitioner further represents that in no meeting of the board, nor on the part of any member thereof privately, was there found any fault with the financial sufficiency of the sureties, or either of them; and he further avers that the reason for the board rejecting said bond was because said board was opposed to the sale of liquor under any circumstances, and were under a pledge “ not to approve any bonds whatever of this character, without reference to the sufficiency of the bond in form, or the sufficiency of the sureties thereto; ” that two members of the board were elected in the spring of 1884 upon a ticket which was claimed by its supporters, and so understood generally, to be a temperance or prohibition ticket, and the members thus elected would not approve any liquor bonds whatever, under any circumstances ; that another was elected to fill a vacancy upon the same pledge, and the three others of the trustees held the same views; that privately several members of the board of trustees have said that under no circumstances would they approve any liquor bonds, and “ that in fact the *310action of the board has been and is taken with the plain and avowed purpose of enforcing the prohibition of the sale of liquors except at drug-stores in the village of Portland, in direct violation of the laws of this State, and in plain and manifest disregard of their duty under the statute and the right of petitioner,” and claim the right of the board so to do. He further avers that he is ready to give a good and sufficient bond, as provided by law, at any time when the board shall inform him of any error, either in substance, form or sufficiency of sureties, in the bond already presented, and asks this Court to compel the board to indorse its approval.
The affidavit of Mr. 'Morse, the attorney for petitioner, shows that he, accompanied by the petitioner and another attorney, appeared before the board in his behalf at a subsequent informal meeting called by the president to consider the subject of the disapproval of the bond, and that Mr. Morse gave the members present his views of the same, and the duty of the board, and respectfully asked them to assign a reason for rejecting the bond presented, and they refused so to do; that afterwards the petitioner’s attorneys attended a regular meeting of the board and renewed their application for approval of the bond with the same sureties, and asked the board to assign reasons for its rejection, stating that if any defect or insufficiency existed the petitioner was prepared to submit a new bond; and the board made no response thereto.
Five of the trustees make return to this writ and answer under oath, and say the board at a called meeting took action upon this particular bond and disapproved of the same, without stating their reasons for their respective votes. They admit the presentation of the bond for their approval by Mr. Morse, with the request for a statement of their reasons for their action taken in rejecting it, and that they did not comply with such request, considering the matter already disposed of at the former meeting, and that they were not bound to give the reasons for their former votes.
They further state that the true reason for their refusal to *311approve the bond, and which they believe influenced all the members in voting against approval, was that they were not satisfied and did not believe that the sureties were responsible, and this they still believe to be true; and that they were not influenced to refuse their approval for the reason stated in the relator’s petition, or under any pledges before or after their election which could in any way interfere with the fair and impartial discharge of their official duties in approving or rejecting any such bond, and that they have never attempted in any of the matters set forth in the petition, or intended to defeat the statute under which the bond is required, or any other law of this State, and they avow their willingness and readiness to carry this law and all other laws touching their official duties, into effect in good faith.
The answer seems to be full, and contains a complete denial of all the material matters contained in the relator’s petition.
Municipal corporations are invested with many powers both of a legislative and judicial character, which are usually, in villages, vested in a board of trustees; and there is no doubt about the duty of the courts to compel by mandamus the proper performance of their corporate duties, and compel action upon matters falling within the scope of their well-defined powers. And it is well settled, in all matters resting in the judgment and discretion of such boards and upon which they have actually passed, mandamus will not lie to control their decision or action when made or taken in good faith. High on Ext. Leg. Rem. § 323 ; Sandlake v. Berlin 2 Cow. 485; Pfister v. Bd. of Com'rs 82 Ind. 382; Albin v. Bd of Directors 58 Iowa 77. When proper action has once been taken in this class of cases, it is not the duty of any appellate court to compel a rehearing. High on Ext. Leg. Rem. §328.
How. Stat. § 22781 requires the relator, before commencing *312the business of selling liquor, to give a bond to the county treasurer, with “ two or more sufficient sureties, who shall be freeholders and residents of the village,” each of whom shall justify in a sum equal to the amount of the bond, and before it can be received its sufficiency must be determined by the board.
This duty necessarily invests the board with large discretionary power. The things which will create a liability on the bond, if they ever exist, are to arise in the future; and it is to guard against these future contingencies, and to secure future responsibility for an injured^ party, where a breach occurs, that the bond is made to provide. It will be noticed that the statute not only requires that the sureties shall *313justify, but that the sufficiency of the bond shall be determined by the board, which evidently includes something more than simply ascertaining the amount of property the sureties are worth. Are they residents of the village ? and, if so, how long do they intend to remain such ? Where is their property located, and in what does it consist ? What is the character of the parties who are sureties ? Are they good, honest, reputable citizens, or are they law-breakers and dishonest persons ? These and other inquiries suggest themselves as proper for consideration in passing upon the sufficiency of the bond ; and when they have all been taken into account in determining the question submitted to the board (as it is presumed they must have been in this case), *314and tlie board exercising its discretion upon the subject, in good faith and without abuse of such discretion approve or reject the bond, such determination is final and this Court cannot disturb the determination thus made.
Municipal corporations usually speak from the record or by attorney. In this case the decision of the board of trustees was placed upon their record. The reasons therefor, however, do not appear in the record; neither does the statute require any such thing. Still I fail to see any good reason why the board did not give the attorney for relator, or the relator himself, the information he desired. Common courtesy, it would seem, required as much as that, although at the time the information was called for they were under no legal obligation to comply with the request; and had it appeared, as claimed in the petition, that the rejection of the bond was the result of prejudice and caprice, it would have been our duty to grant relief. We however do not find such to have been the fact, and the writ must be denied, but without costs.
Cooley, C. J. concurred.
Campbell, J. I concur in the result.

 § 3278. (Sec. 9.) Every person engaged in the sale of any spirituous, malt, brewed, fermented or vinous liquors, except druggists, shall, before commencing such business, and on or before the first day of May in each and every year thereafter, make, execute, and deliver to the county treasurer of the county in which he is carrying on such business, a bond, the *312sufficiency of which, shall be determined by the township board of the township, or the board of trustees, or the common council of the village or city in which such business is proposed to be carried od, to the people of the State of Michigan, in the sum of not less than three thousand dollars nor more than six thousand dollars, with two or more sufficient sureties, who shall be freeholders and residents of the township, village, or city in which such business is proposed to be carried on, each of whom shall justify in a sum equal to the amount of the bond over and above all indebtedness, and all exemptions from sale on execution, and all liability on other similar bonds, which bond shall be substantially in the following form :
“Know all men by these presents, that we,-, as principal, and -, as sureties, are held and firmly bound unto the people of the State of Michigan in the sum of-dollars, to the payment whereof, well and truly to be made, we bind ourselves, our heirs, executors, and administrators firmly by these presents. Sealed with our seals, and dated this -day of-, A. D. 18 — .
Whereas, the above-named principal professes to carry on the business of -(and describing the place of business)-, at-, in the county of-;
And whereas, the said principal hath covenanted and agreed, and doth hereby covenant and agree, as follows, to wit: That he will not directly or indirectly, by himself, his clerk, agent or servant, at any time sell, furnish, give, or deliver any spirituous, malt, brewed, fermented, or vinous liquor, or any mixed liquor, a part of which is spirituous, malt, brewed, fermented, or vinous, to a minor, nor to any adult person whatever who is at the time intoxicated, nor to any person in the habit of getting intoxicated, nor to any Indian, or any person of Indian descent, nor to any person whose husband, wife, parent, child, guardian, or employer shall forbid the same; and that he will pay all damages, actual and exemplary, that may be adjudged to any person for injuries inflicted upon them, either in person or property, or means of support, by reason of his selling. furnishing, giving, or delivering any such liquors:
Now, the condition of this obligation is such that if said principal shall well and truly keep and perform all and singular the foregoing covenants and agreements, and shall pay any judgment for actual or exemplary damages which may be recovered against him in any court of competent *313jurisdiction, then this obligation shall be void and of no effect, otherwise the same shall be in full force and effect.
Signed and sealed in the presence of
--[l. s.' --- 'l. s.J --j,. s J”
There shall also be annexed to each bond required by this act an affi■davit of each surety thereto, which affidavit shall state that the affiant is worth a sum equal to the amount of the bond over and above all indebtedness, and exemptions from sale on executions, and all liability on other similar bonds; and if, in the judgment of the township board, or the boards of trustees, or common council of the village or city in which said business is proposed to be carried on, said sureties, or either of them, are not worth the full sum mentioned in said bond over and above all their ■liabilities, and exemptions and liabilities on other similar bonds, they, the said township board, or board of trustees, or common council of the village or city, as the case may be, shall refuse to indorse said bond with their approval. Such bond shall not be received unless the approval thereof by the township board, or board of trustees, or common council of the village or city, shall be duly certified thereon in writing, and the principal shall not be allowed to sell spirituous, malt, brewed, fermented, or vinous liquors in any other building or place than that specified in said bond without giving notice, and executing another bond in the manner above prescribed. Whenever any condition of said bond shall be broken, a new bond shall be required by the county treasurer with whom such bond was originally filed, and also in case of the death, insolvency, ■or removal of either of the sureties, and in any other contingency that he shall determine requires it. And it shall not be lawful for any person ■to sell any of the liquors mentioned in sections 1 and 2 of this act, after being notified by the county treasurer to procure a new bond, until said bond shall have been executed, approved by the proper board, and filed with the county treasurer; and any sale made in violation of this section shall be a misdemeanor, and shall be punished as provided in section 6 of this act; and in all actions brought upon said bond for damages by reason of the violation of any of the provisions thereof, the plaintiff in ¿such action shall, in the event of recovering a judgment of any amount, also recover his costs of suit.